 


115 HRES 184 RH: Of inquiry requesting the President and directing the Attorney General to transmit, respectively, certain documents to the House of Representatives relating to communications with the government of Russia.
U.S. House of Representatives
2017-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
House Calendar No. 31 
115th CONGRESS 
1st Session 
H. RES. 184 
[Report No. 115–74] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2017 
Mr. Jeffries (for himself and Mr. Ted Lieu of California) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
 
March 31, 2017 
Additional sponsors: Mr. Conyers, Mrs. Watson Coleman, Ms. Clark of Massachusetts, Mrs. Napolitano, Mr. Butterfield, Mr. Evans, Mr. Gutiérrez, Mrs. Lawrence, Mr. Hastings, Mr. Vargas, Ms. Lee, Mr. Johnson of Georgia, Mr. Garamendi, Ms. McCollum, Mr. Pocan, Mr. Huffman, Ms. Shea-Porter, Ms. Schakowsky, Mr. Larsen of Washington, Mrs. Torres, Mr. Engel, Ms. Barragán, Mr. Price of North Carolina, Mr. Ellison, Ms. Slaughter, Ms. Kaptur, Ms. Judy Chu of California, Mr. Cohen, Ms. Velázquez, Mr. Cicilline, Mr. Sires, Mr. Kilmer, Ms. DelBene, Mr. Blumenauer, Mr. Delaney, Mr. Brendan F. Boyle of Pennsylvania, Mr. McGovern, Mr. Rush, Mr. Scott of Virginia, Mr. Clay, Mr. David Scott of Georgia, Ms. Blunt Rochester, Mr. Aguilar, Mr. Welch, Mr. Brady of Pennsylvania, Mr. Lewis of Georgia, Ms. Roybal-Allard, Mr. Polis, Mr. Raskin, Mr. Pallone, Ms. Jackson Lee, Mr. Cárdenas, Mr. Sarbanes, Mr. Foster, Mr. Meeks, Mr. Keating, Ms. Jayapal, Mr. Swalwell of California, Mr. Quigley, Mr. Connolly, Mr. Thompson of Mississippi, Mr. Moulton, Mr. Danny K. Davis of Illinois, Ms. Brownley of California, Mr. Espaillat, Ms. Sánchez, Ms. Moore, Mr. Correa, Mr. Gallego, Ms. Lofgren, Mr. Schneider, Ms. Kelly of Illinois, Mr. Krishnamoorthi, Ms. Castor of Florida, Mr. Payne, Mr. Smith of Washington, Mr. Cleaver, Mr. Tonko, Mr. Lawson of Florida, Mr. Serrano, Ms. Pingree, Ms. Wasserman Schultz, Mr. Kennedy, Ms. Speier, Mr. Pascrell, Ms. Clarke of New York, Ms. Frankel of Florida, Mr. Panetta, Mr. Grijalva, Mr. Carbajal, Ms. Bonamici, Mr. Thompson of California, Mr. Soto, Ms. Gabbard, Mr. DeSaulnier, Mrs. Carolyn B. Maloney of New York, Mr. Beyer, Mr. Langevin, Ms. Meng, Mrs. Lowey, Ms. Eshoo, Mr. Lowenthal, Mr. Kihuen, Mr. Sean Patrick Maloney of New York, Mr. Ryan of Ohio, Mr. Khanna, Mr. Cummings, Mr. Veasey, Ms. Tsongas, Mr. Ruppersberger, Mr. Nadler, Mr. McEachin, Mr. Deutch, Ms. Bass, Ms. Kuster of New Hampshire, Mr. Bishop of Georgia, Mr. Courtney, Mr. Higgins of New York, Mr. Kildee, Miss Rice of New York, Mrs. Dingell, Mr. Levin, Mr. Crist, Mr. Norcross, Mr. Loebsack, Ms. Hanabusa, Mrs. Demings, Mr. Kind, Ms. Esty of Connecticut, Mr. Al Green of Texas, Mr. Richmond, Ms. Fudge, Mrs. Bustos, Mrs. Davis of California, Ms. DeLauro, Mr. Michael F. Doyle of Pennsylvania, Mr. Brown of Maryland, Mr. Crowley, Mr. Lynch, Ms. Sewell of Alabama, Ms. Maxine Waters of California, Mrs. Beatty, Ms. Adams, Mr. Lipinski, Ms. Michelle Lujan Grisham of New Mexico, Mr. Neal, Mr. Larson of Connecticut, Mr. Takano, and Ms. Eddie Bernice Johnson of Texas
 
 
March 31, 2017 
Reported adversely with an amendment, referred to the House Calendar, and ordered to be printed 
Strike out all after the resolving clause and insert the part printed in italic 
 
RESOLUTION 
Of inquiry requesting the President and directing the Attorney General to transmit, respectively, certain documents to the House of Representatives relating to communications with the government of Russia. 
 
 
That the President is requested, and the Attorney General of the United States is directed, to transmit, respectively (in a manner appropriate to classified information, if the President or Attorney General determines appropriate), to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, memo, correspondence, or other communication in their possession, or any portion of any such communication, that refers or relates to the following: (1)Any meeting or communication that occurred between Jefferson Beauregard Sessions III and any representative of the Russian government, including his meetings with the Russian Ambassador to the United States, Sergey I. Kislyak, on July 18, 2016, and September 8, 2016.  
(2)The Attorney General’s testimony before the Senate Committee on the Judiciary on January 10, 2017, including but not limited to his statement that he did not have communications with the Russians.  (3)The Attorney General’s written response to Senator Patrick Leahy’s letter of January 17, 2017.  
(4)The Attorney General’s letter of March 6, 2017, to the Senate Committee on the Judiciary.  (5)The Attorney General's preparation for confirmation hearings before the Senate Committee on the Judiciary, with respect to the subject of contact between President Trump's campaign and any representative of the Russian government.  
(6)The Attorney General's recusal from any investigation related to the 2016 Presidential election, but not from other related matters, and the implementation of that recusal.  (7)The application of part 600 of title 28, Code of Federal Regulations, to any case involving the 2016 Presidential election or any related matter.  
(8)Any meeting that occurred between any employee of President Trump’s campaign or transition team and any representative of the Russian government, including any meeting that involved Donald J. Trump, Michael Flynn, Jared Kushner, Carter Page, J.D. Gordon, Richard Burt, Paul Manafort, Roger Stone, or Michael Cohen.    That the President is requested, and the Attorney General of the United States is directed, to transmit, respectively (in a manner appropriate to classified information, if the President or Attorney General determines appropriate), to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, memo, correspondence, or other communication in their possession, or any portion of any such communication, that refers or relates to the following: 
(1)Any meeting or communication that occurred between Senator Jeff Sessions and any representative of the Russian government, including his meetings with the Russian Ambassador to the United States, Sergey I. Kislyak, on July 18, 2016, and September 8, 2016. (2)Senator Sessions’ testimony before the Senate Committee on the Judiciary on January 10, 2017, including but not limited to his statement that he did not have communications with the Russians. 
(3)Senator Sessions’ written response to Senator Patrick Leahy’s letter of January 17, 2017. (4)Attorney General Sessions’ letter of March 6, 2017, to the Senate Committee on the Judiciary. 
(5)Senator Sessions’ preparation for confirmation hearings before the Senate Committee on the Judiciary, with respect to the subject of contact between President Trump's campaign and any representative of the Russian government. (6)Attorney General Sessions’ recusal from any investigation related to the 2016 Presidential election, but not from other related matters, and the implementation of that recusal. 
(7)The application of part 600 of title 28, Code of Federal Regulations, to any case involving the 2016 Presidential election or any related matter. (8)Any meeting that occurred between any employee of President Trump’s campaign or transition team and any representative of the Russian government, including any meeting that involved Donald J. Trump, Michael Flynn, Jared Kushner, Carter Page, J.D. Gordon, Richard Burt, Paul Manafort, Roger Stone, or Michael Cohen. 
 
 
March 31, 2017 
Reported adversely with an amendment, referred to the House Calendar, and ordered to be printed 
